


Exhibit 10.45

 

MAC-GRAY CORPORATION

 

2001 EMPLOYEE STOCK PURCHASE PLAN
(Amended and Restated January 1, 2011)

 

The purpose of the Mac-Gray Corporation 2001 Employee Stock Purchase Plan (“the
Plan”) is to provide eligible employees of Mac-Gray Corporation (the “Company”)
and certain of its subsidiaries with opportunities to purchase shares of the
Company’s common stock, par value $.01 per share (the “Common Stock”).  Five
Hundred Thousand (500,000) shares of Common Stock in the aggregate have been
approved and reserved for this purpose.  The Plan is intended to constitute an
“employee stock purchase plan” within the meaning of Section 423(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), and shall be interpreted
in accordance with that intent.

 

1.                                       ADMINISTRATION.  The Plan will be
administered by the person or persons (the “Administrator”) appointed by the
Company’s Board of Directors (the “Board”) for such purpose.  The Administrator
has authority to make rules and regulations for the administration of the Plan,
and its interpretations and decisions with regard thereto shall be final and
conclusive.  No member of the Board or individual exercising administrative
authority with respect to the Plan shall be liable for any action or
determination made in good faith with respect to the Plan or any option granted
hereunder.

 

2.                                       OFFERINGS.  The Company will make one
or more offerings to eligible employees to purchase Common Stock under the Plan
(“Offerings”).  Unless otherwise determined by the Administrator, an Offering
will begin on the first business day occurring on or after each January 1 and
July 1 and will end on the last business day occurring on or before the
following June 30 and December 31, respectively.  The Administrator may, in its
discretion, designate a different period for any Offering, provided that no
Offering shall exceed 27 months in duration or overlap any other Offering.

 

3.                                       ELIGIBILITY.  All employees of the
Company (including employees who are also directors of the Company) and all
employees of each Designated Subsidiary (as defined in Section 12) are eligible
to participate in any one or more of the Offerings under the Plan, provided that
as of the first day of the applicable Offering (the “Offering Date”) they are
customarily employed by the Company or a Designated Subsidiary for more than 20
hours a week and for five months or more a year.

 

4.                                       PARTICIPATION.  An employee eligible on
any Offering Date may participate in such Offering by submitting an enrollment
form to his appropriate payroll location at least 15 business days before the
Offering Date (or by such other deadline as shall be established for the
Offering).  The form will (a) state a whole percentage to be deducted from his
Compensation (as defined in Section 12) per pay period, (b) authorize the
purchase of Common Stock for him in each Offering in accordance with the terms
of the Plan and (c) specify the exact name or names

 

--------------------------------------------------------------------------------


 

in which shares of Common Stock purchased for him are to be issued pursuant to
Section 10.  An employee who does not enroll in accordance with these procedures
will be deemed to have waived his right to participate.  Unless an employee
files a new enrollment form or withdraws from the Plan, his deductions and
purchases will continue at the same percentage of Compensation for future
Offerings, provided he remains eligible.  Notwithstanding the foregoing,
participation in the Plan will neither be permitted nor be denied contrary to
the requirements of the Code.

 

5.                                       EMPLOYEE CONTRIBUTIONS.  Each eligible
employee may authorize payroll deductions at a minimum of one percent (1%) up to
a maximum of fifteen percent (15%) of his Compensation for each pay period.  The
Company will maintain book accounts showing the amount of payroll deductions
made by each participating employee for each Offering.  No interest will accrue
or be paid on payroll deductions.

 

6.                                       DEDUCTION CHANGES.  Except as may be
determined by the Administrator in advance of an Offering, an employee may
discontinue his participation in the Plan as provided in Section 7, or, on one
occasion only during an Offering Period, may decrease, but may not increase, the
rate of his payroll deduction during the Offering Period (subject to the
limitations of Section 5) by filing a new enrollment form.  The change in rate
shall be effective at the earliest practicable time, as determined by the
Administrator, but not before the first pay period after making the change.  The
Administrator may, in advance of any Offering, establish additional
rules permitting an employee to increase, decrease or terminate his payroll
deduction during an Offering.

 

7.                                       WITHDRAWAL.  An employee may withdraw
from participation in the Plan by delivering a written notice of withdrawal to
his appropriate payroll location.  The employee’s withdrawal will be effective
as of the next business day.  Following an employee’s withdrawal, the Company
will promptly refund to him his entire account balance under the Plan (after
payment for any Common Stock purchased before the effective date of
withdrawal).  Partial withdrawals are not permitted.  The employee may not begin
participation again during the remainder of the Offering, but may enroll in a
subsequent Offering in accordance with Section 4.

 

8.                                       GRANT OF OPTIONS.  On each Offering
Date, the Company will grant to each eligible employee who is then a participant
in the Plan an option (“Option”) to purchase on the last day of such Offering
(the “Exercise Date”), at the Option Price hereinafter provided for, (a) a
number of shares of Common Stock determined by dividing such employee’s
accumulated payroll deductions on such Exercise Date by the lower of (i) 92.5%
of the Fair Market Value of the Common Stock on the Offering Date, or (ii) 92.5%
of the Fair Market Value of the Common Stock on the Exercise Date, or (b) 2,500
shares or such other maximum number of shares as shall have been established by
the Administrator in advance of the Offering; provided, however, that such
Option shall be subject to the limitations set forth below.  The purchase price
for each share purchased under each Option (the “Option Price”) will be 92.5% of
the Fair Market Value of the Common Stock on the Offering Date or the Exercise
Date, whichever is less.

 

Notwithstanding the foregoing, no employee may be granted an option hereunder if
such employee, immediately after the option was granted, would be treated as
owning stock possessing five percent (5%) or more of the total combined voting
power or value of all classes

 

2

--------------------------------------------------------------------------------


 

of stock of the Company or any Parent or Subsidiary (as defined in Section 12). 
For purposes of the preceding sentence, the attribution rules of
Section 424(d) of the Code shall apply in determining the stock ownership of an
employee, and all stock which the employee has a contractual right to purchase
shall be treated as stock owned by the employee.  In addition, no employee may
be granted an Option which permits his rights to purchase stock under the Plan,
and any other employee stock purchase plan of the Company and its Parents and
Subsidiaries, to accrue at a rate which exceeds $25,000 of fair market value of
such stock (determined on the Offering Date) for each calendar year in which the
Option is outstanding at any time.  The purpose of the limitation in the
preceding sentence is to comply with Section 423(b)(8) of the Code and shall be
applied taking Options into account in the order in which they were granted.

 

9.                                       EXERCISE OF OPTION AND PURCHASE OF
SHARES.  Each employee who continues to be a participant in the Plan on the
Exercise Date shall be deemed to have exercised his Option on such date and
shall acquire from the Company such number of whole shares of Common Stock
reserved for the purpose of the Plan as his accumulated payroll deductions on
such date will purchase at the Option Price, subject to any other limitations
contained in the Plan.  Any amount remaining in an employee’s account at the end
of an Offering solely by reason of the inability to purchase a fractional share
will be carried forward to the next Offering; any other balance remaining in an
employee’s account at the end of an Offering will be refunded to the employee
promptly.

 

10.                                 ISSUANCE OF CERTIFICATES.  Certificates
representing shares of Common Stock purchased under the Plan may be issued only
in the name of the employee, in the name of the employee and another person of
legal age as joint tenants with rights of survivorship, or in the name of a
broker authorized by the employee to be his, or their, nominee for such purpose.

 

11.                                 REPURCHASE OPTION.  In the event that an
employee (or a former employee) desires to sell or otherwise transfer the shares
of Common Stock purchased under the Plan within six months of the Exercise Date
on which such shares were purchased (the “Locked-Up Shares”), the employee (or
former employee) shall give written notice to the Company of the employee’s (or
former employee’s) intention to make such sale or transfer.  At any time within
10 days after the receipt of such notice by the Company, the Company may elect
to repurchase the Locked-Up Shares for a price per share equal to the lesser of
(i) the purchase price per share paid by the employee (or former employee) for
the Locked-Up Shares under the Plan, or (ii) the Fair Market Value of the Common
Stock on the date of such repurchase.  In the event the Company or its assigns
do not elect to exercise such repurchase right within such 10 day period, the
employee (or former employee) may sell or transfer the Locked-Up Shares.

 

12.                                 DEFINITIONS.

 

The term “Compensation” means the amount of total cash compensation, prior to
salary reduction pursuant to either Section 125 or 401(k) of the Code, but
excluding allowances and reimbursements for expenses such as relocation
allowances or travel expenses, income or gains on the exercise of Company stock
options, and similar items.

 

The term “Designated Subsidiary” means any present or future Subsidiary (as
defined below) that has been designated by the Board to participate in the
Plan.  The Board may so

 

3

--------------------------------------------------------------------------------


 

designate any Subsidiary, or revoke any such designation, at any time and from
time to time, either before or after the Plan is approved by the stockholders.

 

The term “Fair Market Value of the Common Stock” on any given date means the
closing price of the Common Stock as reported on the New York Stock Exchange.

 

The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.

 

The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.

 

13.                                 RIGHTS ON TERMINATION OF EMPLOYMENT.  If a
participating employee’s employment terminates before the Exercise Date for any
Offering for any reason, no payroll deduction will be taken from any pay due and
owing to the employee and the balance in his account will be paid to him or, in
the case of his death, to his designated beneficiary as if he had withdrawn from
the Plan under Section 7.

 

An employee will be deemed to have terminated employment, for this purpose, if
the corporation that employs him, having been a Designated Subsidiary, ceases to
be a Subsidiary, or if the employee is transferred to any corporation other than
the Company or a Designated Subsidiary.  An employee will not be deemed to have
terminated employment, for this purpose, if the employee is on an approved leave
of absence for military service or sickness, or for any other purpose approved
by the Company, if the employee’s right to re-employment is guaranteed either by
a statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Administrator otherwise so provides in writing.

 

14.                                 SPECIAL RULES.  Notwithstanding anything
herein to the contrary, the Administrator may adopt special rules applicable to
the employees of a particular Designated Subsidiary, whenever the Administrator
determines that such rules are necessary or appropriate for the implementation
of the Plan in a jurisdiction where such Designated Subsidiary has employees;
provided that such rules are consistent with the requirements of
Section 423(b) of the Code.  Such special rules may include (by way of example,
but not by way of limitation) the establishment of a method for employees of a
given Designated Subsidiary to fund the purchase of shares other than by payroll
deduction, if the payroll deduction method is prohibited by local law or is
otherwise impracticable.  Any special rules established pursuant to this
Section 14 shall, to the extent possible, result in the employees subject to
such rules having substantially the same rights as other participants in the
Plan.  Any grant of Options to employees of a Designated Subsidiary under this
Section 14 shall be viewed as a separate offering under Section 423 of the Code.

 

15.                                 OPTIONEES NOT STOCKHOLDERS.  Neither the
granting of an Option to an employee nor the deductions from his pay shall
constitute such employee a holder of the shares of Common Stock covered by an
Option under the Plan until such shares have been purchased by and issued to
him.

 

4

--------------------------------------------------------------------------------


 

16.                                 RIGHTS NOT TRANSFERABLE.  Rights under the
Plan are not transferable by a participating employee other than by will or the
laws of descent and distribution, and are exercisable during the employee’s
lifetime only by the employee.

 

17.                                 APPLICATION OF FUNDS.  All funds received or
held by the Company under the Plan may be combined with other corporate funds
and may be used for any corporate purpose.

 

18.                                 ADJUSTMENT IN CASE OF CHANGES AFFECTING
COMMON STOCK.  In the event of a subdivision of outstanding shares of Common
Stock, or the payment of a dividend in Common Stock, the number of shares
approved for the Plan, and the share limitation set forth in Section 8, shall be
increased proportionately, and such other adjustment shall be made as may be
deemed equitable by the Administrator.  In the event of any other change
affecting the Common Stock, such adjustment shall be made as may be deemed
equitable by the Administrator to give proper effect to such event.

 

19.                                 AMENDMENT OF THE PLAN.  The Board may at any
time, and from time to time, amend the Plan in any respect, except that without
the approval, within 12 months of such Board action, by the stockholders, no
amendment shall be made increasing the number of shares approved for the Plan or
making any other change that would require stockholder approval in order for the
Plan, as amended, to qualify as an “employee stock purchase plan” under
Section 423(b) of the Code.

 

20.                                 INSUFFICIENT SHARES.  If the total number of
shares of Common Stock that would otherwise be purchased on any Exercise Date
plus the number of shares purchased under previous Offerings under the Plan
exceeds the maximum number of shares issuable under the Plan, the shares then
available shall be apportioned among participants in proportion to the amount of
payroll deductions accumulated on behalf of each participant that would
otherwise be used to purchase Common Stock on such Exercise Date.

 

21.                                 TERMINATION OF THE PLAN.  The Plan may be
terminated at any time by the Board.  Upon termination of the Plan, all amounts
in the accounts of participating employees shall be promptly refunded.

 

22.                                 GOVERNMENTAL REGULATIONS.  The Company’s
obligation to sell and deliver Common Stock under the Plan is subject to
obtaining all governmental approvals required in connection with the
authorization, issuance, or sale of such stock.

 

The Plan shall be governed by Delaware law except to the extent that such law is
preempted by federal law.

 

23.                                 ISSUANCE OF SHARES.  Shares may be issued
upon exercise of an Option from authorized but unissued Common Stock, from
shares held in the treasury of the Company, or from any other proper source.

 

24.                                 TAX WITHHOLDING.  Participation in the Plan
is subject to any minimum required tax withholding on income of the participant
in connection with the Plan.  Each employee agrees, by entering the Plan, that
the Company and its Subsidiaries shall have the right

 

5

--------------------------------------------------------------------------------


 

to deduct any such taxes from any payment of any kind otherwise due to the
employee, including shares issuable under the Plan.

 

25.                                 NOTIFICATION UPON SALE OF SHARES.  Each
employee agrees, by entering the Plan, to give the Company prompt notice of any
disposition of shares purchased under the Plan where such disposition occurs
within two years after the date of grant of the Option pursuant to which such
shares were purchased.

 

26.                                 EFFECTIVE DATE AND APPROVAL OF
SHAREHOLDERS.  The amended and restated Plan shall take effect on January 1,
2011.

 

 

MAC-GRAY CORPORATION

 

 

 

 

 

By:

/s/ Stewart Gray MacDonald, Jr.

 

 

Name: Stewart Gray MacDonald, Jr.

 

 

Title: Chief Executive Officer

 

Originally Adopted by Board of Directors:  April 10, 2001

Originally Adopted by Shareholders:  At the May 23, 2001 Annual Meeting of
Stockholders Amendment and Restatement approved by the Board of Directors: 
March 5, 2008

Amendment and Restatement approved by the Shareholders:  At the May 22, 2008
Annual Meeting of Stockholders

Second Amendment and Restatement approved by the Board of Directors: 
December 11, 2009 (Shareholder approval not required)

Third Amendment and Restatement approved by the Board of Directors: 
December 14, 2010 (Shareholder approval not required)

 

6

--------------------------------------------------------------------------------
